[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-12265                 ELEVENTH CIRCUIT
                                                               AUGUST 27, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 99-14021-CR-DMM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

WARREN LAVELL JACKSON,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (August 27, 2009)

Before TJOFLAT, EDMONDSON and HULL, Circuit Judges.

PER CURIAM:

     Warren Lavell Jackson, a federal prisoner convicted of a crack cocaine
offense, appeals the district court’s denial of his pro se 18 U.S.C. § 3582(c)(2)

motion for a reduced sentence. After review, we affirm.1

       Under § 3582(c)(2), a district court may modify a defendant’s term of

imprisonment if the defendant’s sentence was “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission pursuant to 28

U.S.C. § 994(o) . . . .” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1).

However, “[w]here a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based, § 3582(c)(2) does not authorize a reduction in

sentence.” Moore, 541 F.3d at 1330; see also U.S.S.G. § 1B1.10(a)(2)(B). A

reduction is not authorized if the amendment does not lower a defendant’s

applicable guidelines range “because of the operation of another guideline or

statutory provision (e.g., a statutory mandatory minimum term of imprisonment).”

U.S.S.G. § 1B1.10 cmt. n.1(A).

       Here, Jackson’s § 3582(c)(2) motion is based on Amendment 706 to the

Sentencing Guidelines, which reduced the base offense levels in U.S.S.G. §

2D1.1(c) applicable to certain crack cocaine offenses. However, at his original


       1
        “In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority under the Sentencing Guidelines.” United States v. Moore,
541 F.3d 1323, 1326 (11th Cir. 2008) (quotation marks omitted), cert. denied, 129 S. Ct. 965
(2009), and 129 S. Ct. 1601 (2009).

                                                2
sentencing, Jackson was subject to a mandatory minimum term of life

imprisonment, pursuant to 21 U.S.C. § 841(b)(1)(A), in light of his three previous

felony drug offense convictions. Thus, his sentencing range was not based on the

amount of crack cocaine attributed to him under U.S.S.G. § 2D1.1(c), but on the

statutory mandatory minimum. See U.S.S.G. § 5G1.1(b). As such, Amendment

706 had no effect on Jackson’s sentencing range of life imprisonment.

      Jackson’s argument that his original sentence is unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), is outside the scope

of a § 3582(c)(2) proceeding. See 18 U.S.C. § 3582(c)(2) (limiting proceedings

under § 3582(c)(2) to cases in which a retroactive amendment affects the

applicable sentencing range); United States v. Bravo, 203 F.3d 778, 781 (11th

Cir.), cert. denied, 531 U.S. 994, 121 S. Ct. 486 (2000) (explaining that, in

§ 3582(c)(2) proceedings, all original sentencing determinations remain unchanged

except the guideline range affected by the amendment). His arguments regarding

the applicability of United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005),

and Kimbrough v. United States, 552 U.S. 85, 128 S. Ct. 558 (2007), are

foreclosed by our precedent. See United States v. Melvin, 556 F.3d 1190, 1192

(11th Cir. 2009); (concluding that “Booker and Kimbrough do not prohibit the

limitations on a judge’s discretion in reducing a sentence imposed by § 3582(c)(2)



                                           3
and the applicable policy statement by the Sentencing Commission”), cert. denied,

129 S. Ct. 2382 (2009); United States v. Jones, 548 F.3d 1366, 1369 (11th Cir.

2008) (concluding that Booker does not provide a basis on which to grant a §

3582(c)(2) motion), cert. denied, 129 S. Ct. 1657 (2009).

      Thus, the district court did not have the authority to reduce Jackson’s

sentence and properly denied Jackson’s § 3582(c)(2) motion.

      AFFIRMED.




                                          4